 

[ex10-23_001.jpg]

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (“Agreement”) is made as of the day of April 1, 2018,
by and between Sustainable Projects Group Inc., a Nevada corporation with its
principal place of business located at 1926 Trade Center Way #2, Naples FL 34109
(“Employer”) and Tiffany Muehlbauer, an individual residing at 12850 Carrington
Cir #102, Naples FL 34105 (“Employee”).

 

WHEREAS, Employer is a publicly listed holding company engaged in business
development activities; and WHEREAS, Employee desires to be Office Manager for
Employer; and WHEREAS, Employee agrees to serve Employer upon the terms and
conditions agreed to and set forth herein NOW, THEREFORE, in consideration of
the above recitals which are incorporated herein and made part of this Agreement
and the mutual promises and covenants herein contained, it is agreed by and
between the parties hereto as follows:

 

1. Association and Term

 

Employer agrees to employ Employee, and Employee agrees to become an employee of
Employer upon the terms and conditions hereinafter set forth. Subject to the
provisions of termination provided hereinafter, the term of this Agreement shall
begin as of May 1, 2018, and terminate on April 30, 2021, and shall thereafter
be renewed for successive one (1) year terms, unless employment is terminated as
otherwise provided. Employer may, from time to time and at Employer’s sole
discretion, conduct periodic reviews of Employee’s performance.

 

2. Duties of Employee

 

Employee shall be engaged by Employer as Office Manager. Employee shall have
such duties of that position as specified from time to time by the Employer in
its sole discretion.

 

Employee covenants that he or she shall use his or her best efforts to lead the
company’s development in their role as Office Manager. Employee shall perform
his or her duties faithfully, intelligently, to the best of their ability and in
the best interests of Employer for the term of this Agreement and shall abide by
Employer’s reasonable policies as they are communicated to Employee from time to
time.

 

3. Duties of Employer

 

Employer shall assist Employee in his or her work by advice, instruction, and
cooperation. Employer shall have the power to oversee and supervise Employee
with respect to the means and manner in which Employee performs his or her
functions.

 

   

 

 

[ex10-23_001.jpg]

 

Employer shall furnish to Employee from time to time material pertinent to
Employee’s job function, including but not limited to, pricing information,
delivery information, sale and promotional material, samples and technical
information, as Employer receives such information and as it may relate to the
efforts of Employee.

 

4. Compensation

 

Employee shall be compensated fourtytwo-thousand ($42,000) per year, less the
amount of applicable taxes. Employee’s salary shall be adjusted to reflect these
payments.

 

Employee shall receive such salary payments on the first (15th) of each month.

 

5. Benefits

 

Employee shall have vacation each year, starting Monday of the week prior to
Christmas Day until the first working day following January 1st.. Additionally,
following 6 full months of full time employment, Employee becomes eligible for
25 vacation days per year, to be taken within each calendar year.

 

6. Termination

 

Either party shall have the right to terminate this Agreement with or without
cause upon giving thirty (30) days prior written notice to the other party. If
Employee shall give written notice of termination, Employer shall have the right
to immediately terminate the Employee’s employment.

 

This Agreement may be immediately canceled at any time by the Employer, without
notice, for cause, which shall include but not be limited to the happening of
any of the following events: (1)The Employee’s failure to promptly and
adequately perform the duties assigned to him or her by Employer, such
performance to be judged in the sole discretion of Employer; (2) the Employee’s
breach of any provision of this Agreement; (3) habitual absenteeism; (4) a
pattern of conduct which tends to hold the Employer up to ridicule in the
community; (5) conduct disloyal to the Employer; and/or (6) conviction of any
crime involving moral turpitude.

 

Additionally, Employer and Employee will work together to establish yearly
business targets. Employee shall receive a yearly review of these targets.

 

7. Non-Competition

 

(a) During the term of the Employee’s employment, whether pursuant to this
Agreement, any renewal hereof or otherwise, the Employee shall not, directly or
indirectly, within the territory covered by Employee; enter into, engage in, be
employed by, or consult with any business in competition with the business of
Employer as it is then conducted and/or was conducted for three (3) month
preceding said termination. The restrictions of this Section 7 shall extend to
any and all activities of the Employee, whether as an independent contractor,
partner or joint venturer, or as an officer, director, stockholder, agent,
employee or salesman for any person, firm, partnership, corporation or other
entity, or otherwise.

 

   

 

 

[ex10-23_001.jpg]

 

(b) The period of time during which the Employee is prohibited from engaging in
certain business practices pursuant to Sections 7(a) shall be extended by any
length of time during which the Employee is in breach of such covenants.

 

(c) It is understood by and between the parties hereto that the foregoing
restrictive covenants set forth in Sections 7(a) through (c) are essential
elements of this Agreement, and that, but for the agreement of the Employee to
comply with such covenants, the Employer would not have agreed to enter into
this Agreement. Such covenants by the Employee shall be construed as agreements
independent of any other provision in this Agreement. The existence of any claim
or cause of action of the Employee against the Employer, whether predicated on
this Agreement, or otherwise, shall not constitute a defense to the enforcement
by the Employer of such covenants.

 

(d) It is agreed by the Employer and Employee that if any portion of the
covenants set forth in this Section 7 are held to be invalid, unreasonable,
arbitrary or against public policy, then such portion of such covenants shall be
considered divisible as to time and/or geographic area. The Employer and
Employee agree that, if any arbitrator or court of competent jurisdiction
determines the specified time period or the specified geographic area applicable
to this Section 7 to be invalid, unreasonable, arbitrary or against public
policy, a lesser time period and/or geographic area which is determined to be
reasonable, non-arbitrary and not against public policy may be enforced against
the Employee. The Employer and the Employee agree that the foregoing covenants
are appropriate and reasonable when considered in light of the nature and extent
of the business conducted by the Employer and Employee’s access to the
Employer’s proprietary and confidential information.

 

8. Confidential Information

 

During the term of the Agreement and thereafter, Employee shall not, without the
prior written consent of Employer, divulge, disclose, give or sell to any
person, firm or corporation whatsoever any information which Employee received
directly or indirectly from Employer or which Employee acquires or develops in
the course of, or incident to his or her employment by Employer including but
not limited to, prices, discounts, terms and conditions of sale, customers,
business affairs, products, product specifications, designs, plans,
manufacturing processes, trade secrets, data and know-how, ideas or technical
information. The Employee acknowledges that all such information as described
previously in this Section 7, as it may exist from time to time, is a valuable,
special and unique asset of the Employer’s business and constitutes trade
secrets of the Employer.

 

9. Disclosure

 

The Employee agrees that he or she will fully disclose and disclose only to the
Employer all ideas, methods, plans, developments, improvements or patentable
inventions, of any kind, known, made or discovered by him during the performance
of his or her duties under this Agreement.

 

   

 

 

[ex10-23_001.jpg]

 

The Employee also agrees that he or she will fully disclose and disclose only to
the Employer all ideas, methods, plans, developments, improvements or patentable
inventions which relate directly or indirectly to the business of the Employer
and which are known, made or discovered by the Employee at any time during the
term of his employment by the Employer. All disclosures are to be made promptly
after conception or discovery of the idea, method, plan, development,
improvement or invention. Nothing in this Section 8 shall be construed as
requiring any communication to the Employer of the ideas, method, plan,
development, improvement or invention if lawfully protected by any other lawful
prohibition against such communication.

 

10. Applicable Law

 

This Agreement shall be governed by and construed in accordance with the laws of
Florida.

 

11. Severability

 

If any term or provision of this Agreement or application thereof to any
circumstance shall to any extent be held to be invalid or unenforceable, the
remainder of this Agreement and the application of such term of provision to
circumstances other than those to which it is held invalid or unenforceable
shall not be affected thereby, and each term or condition of this Agreement
shall be valid and enforceable to the fullest extent permitted by law.

 

12. Binding Nature

 

The provisions of this Agreement shall inure to the benefit of and be binding
upon the Employer and its respective successors, legal representatives, and
assigns. This Agreement is a personal employment contract and the rights,
obligations and interests of the Employee hereunder may not be sold, assigned,
or otherwise transferred.

 

13. Entire Agreement

 

This Agreement contains the entire agreement between the parties hereto
pertaining to the subject matter hereof and supersedes all prior and
contemporaneous agreements. Except as otherwise provided herein, this Agreement
may be changed or modified only by an agreement in writing signed by the parties
hereto.

 

14. Notice

 

Any notice required or permitted to be given under this Agreement shall be
sufficient if in writing and hand-delivered or sent by certified or registered
mail, first class, return receipt requested at the addresses first listed above.
Either party may change its address for notice purposes by notifying the other
party of such change of address, such notice to be in writing.

 

   

 

 

[ex10-23_001.jpg]

 

15. Confidentiality of Terms

 

The parties to this Agreement hereby agree that the terms and conditions of this
Agreement are and will remain confidential and shall not be disclosed to any
person or entity who is not a party to this Agreement.

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the date and
year first above written.

 

Employee: /s/ Tiffany Muehlbauer     Tiffany Muehlbauer         Employer: /s/
Stefan Muehlbauer     Stefan Muehlbauer (CEO)  

 

   

 

 